People v McLeod (2021 NY Slip Op 02415)





People v McLeod


2021 NY Slip Op 02415


Decided on April 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2019-05398
 (Ind. No. 18-00533)

[*1]The People of the State of New York, respondent,
vWillie McLeod, appellant.


Joseph J. Artrip, Cornwall, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Craig Stephen Brown, J.), rendered April 15, 2019, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant argues that he was deprived of his right to counsel when the County Court required him to make a decision on the People's plea offer on the first day he met with new counsel, who was assigned to him after prior counsel was relieved due to a conflict. The defendant further contends that he did not receive effective assistance of counsel due to his new counsel's failure to adequately review his case prior to advising him to plead guilty. The defendant's contention that he was deprived of his right to counsel is unpreserved for appellate review (see CPL 470.05[2]; People v Cooper, _____ AD3d _____, 2021 NY Slip Op 01426 [2d Dept]). In any event, neither contention can be reviewed on direct appeal as they are based, in part, on matters dehors the record (see People v Walker, 189 AD3d 1619, 1619-1620; People v Shannon, 178 AD3d 960, 963).
RIVERA, J.P., HINDS-RADIX, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court